Citation Nr: 1543486	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-14 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for depression.

2.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1975 to November 1987 and from July 2002 to January 2004.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal involving entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected depression was manifested by symptoms that were productive of no more than occupational and social impairment with reduced reliability and productivity; deficiencies in most areas were not shown.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 percent for service-connected depression have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9434 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In a letter dated in October 2010, prior to the initial adjudication of the claim, the RO notified the Veteran of the information necessary to substantiate an increased rating for depression, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was also provided information regarding assigned ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained, as have records provided by the Social Security Administration (SSA).  Even though the Veteran has not identified any treatment records for the RO to obtain, VA treatment records have been associated with the file and he submitted a September 2010 evaluation report from a private psychologist.  The RO later sought additional VA treatment records, but none were found that related to the Veteran's depression.  Although a VA examination was not provided, one is not necessary to decide the claim.  The record already contains a September 2010 SSA psychological evaluation that is adequate for rating purposes since it included adequate discussion of the relevant facts of the Veteran's individual case and rationales to support the clinical findings and conclusions presented, which were predicated on the Veteran's pertinent clinical history.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

While the Veteran's most recent examinations were in September 2010 and are now 5 years old, the mere passage of time since these examinations is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's depression since the most recent examination and, in any case, the Veteran has not made assertions to the contrary as he has not alleged during the pendency of the claim that his depression had worsened since the September 2010 examinations.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  According to the general rating formula, a mental condition which has been formally diagnosed, but is without symptoms severe enough either to interfere with occupational and social functioning or to require continuous medication, is evaluated noncompensably disabling.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by continuous medication, warrants a 10 percent rating.  38 C.F.R. § 4.130, Code 9434.

A mental disorder is rated 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.  

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

A February 2010 consultation report shows the Veteran reported that he kept seeing his car crashing and people crashing into him.  He had no history of psychiatric care, but for the past 6 to 7 months he had increased depression with decreased mood, appetite, and interests.  At times he was actually anhedonic, and had decreased energy and concentration with increased sleep and psychomotor retardation.  His current stressor was that the fishing season ended early, which depressed him.  He also had stressors in his current relationship with his girlfriend that had been present since the summer, and chronic neck pain.  On examination, the Veteran had most if not all of the vegetative symptoms of depression.  He demonstrated very poor eye contact with a lot of psychomotor retardation.  He was very guarded and his speech was slow and soft.  His mood was described as "neutral" and his affect was very blunted.  Thought processes were linear at times, but at other times there was apparent thought blocking and he also showed instances of resistance.  His judgment and insight were considered impaired.  His depression was noted as moderate.  The GAF score was 52.  See pages 6 and 10 of Medical Treatment Records - Government Facility (MTR - GT) received April 14, 2010.

The Veteran had 5 sessions with a psychologist, Dr. H. C, who presented his findings in a final report dated in September 2010.  He also reviewed the Veteran's DD Form 214 and rating decisions with disability ratings.

The Veteran indicated that his depression has limited the quality of his life, presented occupational problems and interfered with his social life.  He was divorced with two children and was currently in a relationship.  As a result of his physical condition he complained of poor sleep, being awakened by pain, and being fatigued the next day.  He was easily frustrated and agitated, and distanced himself from others.  He had increased depression due to his inability to exercise and have an active life.  His confidence, self-esteem, and feelings of self-worth had declined, and he complained of a loss of motivation, reporting it was difficult to get out of bed.  Very little in his life brought him joy.  

With regard to the mental status evaluation, Dr. H. C indicated the Veteran was a poor historian, being guarded and non-expressive.  When asked questions, "he never hit the mark".  The Veteran's statements were limited and following him was difficult.  He noted that it was difficult for the Veteran to enter into a spontaneous conversation and that he appeared agitated and irritated about having to go through the evaluation.  His mood was sad and dispirited and he was clearly depressed.  He appeared cold and distant and stated that due to the pain and loss of motivation nothing brought him joy.  His attitude regarding his girlfriend was nonchalant.  She complained about feeling distant from him and he indicated that it seemed that she was always complaining about the way he was.  His thinking was constricted with primary concerns of pain and reduction in life style.  The Veteran's anxiety level was noted as moderately high, especially when thinking about the future.  He did not like to feel dependent on others and limited relationships.  He was anhedonic.  His recent memory was fair to poor and his thinking was constricted.

Dr. H. C indicated that the Veteran had not work since his discharge from service and that his occupational choices were severely limited due to his physical condition, inability to make decisions, and decreased confidence and depression.  His last job was in the military.  The Veteran's symptoms were insomnia, fatigue, loss of motivation, irritation and agitation, a subjective feeling of sadness some part of everyday, loss of self-esteem, confidence, decreased libido, and an inability to enjoy formerly enjoyed activities.  His judgment was fair to poor, his recent memory was fair, and his mood and level of motivation were impaired.  His GAF score was 43.

In September 2010, the Veteran underwent a psychological evaluating for the SSA.  He was described as cooperative, but he tended to avoid eye contact and was often slow to respond to questions.  He was casually, but neatly dressed, he was adequately groomed, and there were no unusual mannerisms.  He drove himself to the appointment unaccompanied.  His personal history indicated he was divorced and lived alone, but lived half the week with his girlfriend.  He last worked in 2005 when he was doing clerical work for the National Guard.  He reported that he stopped working with the National Guard when he was injured.  He graduated high school and had one year of college.

The Veteran reported that he had pain in his shoulder, neck, the back of his head, his heel, and in his lower leg.  He began having problems with depression in the summer of 2009.  Concerning his depression, if he and his girlfriend were at a restaurant and the waitress or waiter made mistakes he became short with them.  He also reported that if people weren't very intelligent he did not give them much slack as he didn't have much patience anymore.  His girlfriend told him that he always cut her off when she was talking.  He reported that he started seeing his car in accidents whether asleep or awake, so he was very cautious about driving.

The Veteran stated that he is not able to work because the medication that he was taking caused him to sleep excessively and he had to take naps due to being so tired. His concentration is also somewhat of a problem.

According to the Veteran he usually got along fairly well with other people.  He was not involved in any group activities and he did not see friends anymore, but he saw his girlfriend three or four times per week and his family members several times per month.   

The Veteran kept up with his grooming and hygiene.  In May 2010, he started taking classes at a Community College where he went to one class each day.  When he was not at school he watched baseball on TV.  He reported that he did not do much, although he used to play sports and exercise all the time.

With regard to the mental status evaluation, the Veteran was often slow to respond to questions, his mood seemed depressed, and his affect was constricted.  Thought processes were goal-directed and speech was coherent.  There was no indication of delusions or hallucinations.  His abstract thinking was fairly good; in most instances he was able to determine how specific items were alike and interpret a saying.  His capacity to perform simple calculations was good.  His concentration was also good as was his remote and recent memory; he was able to serial 7's fairly quickly and without error, spell  "world" forward and backward, recall 3 out of 3 items 3 and 5 minutes later; and recall things from the previous evening.  His impulse control was fair with an example being his girlfriend told him had problems with his temper.  However, he rarely threw or broke anything in anger and never struck out at people.  His social judgment was fairly good, demonstrated by his responses to how he would act in specific situations.  His insight was good and his GAF score was 55.  

In light of the evidence, the Board finds that that the Veteran's depression more closely approximates the criteria for a 50 percent rating rather than a higher rating of 70 since deficiencies in most areas are not shown.

During the SSA evaluation, the Veteran reported he was taking classes at a local community college.  He did not report any difficulties in this area.  No deficiency is shown.  

The Veteran has not worked since he stopped working for the National Guard in 2005 but this was due to an injury.  He attributed his current unemployment to excessively sleepiness associated with medication he was taking.  However, since a February 2010 VA medical record shows the Veteran had never been on psychotropic medication, any sleepiness due to medication is unrelated to his depression.  The Board notes he also provided contradictory information to Dr. H.C in that he attributed his daytime fatigue to poor sleep that resulted from his physical disabilities.  

Dr. H. C indicated the Veteran's depression would significantly impair his ability to work due to an inability to get along with co-workers and supervisors, not having a positive attitude, and lack of motivation, initiate, and flexibility.  However, despite the Veteran's negative outlook and poor motivation, the psychologist failed to explain how these symptoms would result in a work deficiency as the report does not elaborate on how these symptoms have impaired his ability to function in a work environment.  The evidence already shows that with these symptoms he can attend to activities of daily living and attend college classes, which suggests a lesser degree of impairment than demonstrated if a deficiency existed.  He also failed to explain how the Veteran would be unable to get along with co-workers and supervisors.  While he is shown to have some irritability toward others, particularly if he perceived mistakes were made by another, he reported on the SSA evaluation that he generally got along with people.  Thus, the Board concludes that his depression would result in no worse than reduced reliability and productivity at work rather than a deficiency.

Although the Veteran had some problems with his girlfriend, tended to have limited personal relationships, had no involvement in group activities or contact with friends, he did spend regular time with his girlfriend on a weekly basis.  He also indicated that he saw family several times a month.  Despite there being some degree of isolation, the regular contact with his girlfriend family suggests there is no deficiency in family relations.

Regarding judgment, the February 2010 record indicated it was fair.  Dr. H. C and the SSA psychologists gave conflicting information regarding the Veteran's judgment and given the SSA psychologist gave specific examples of the Veteran's judgment, the Board finds this assessment is more probative.  Therefore, even though there may have been some impairment, as indicated by the February 2010 record, his judgment is not shown to be so impaired as to reflect a deficiency.

Dr. H. C found the Veteran's thinking was constricted with primary concerns of pain and reduction of life style whereas the SSA evaluation indicated his abstract thinking was fairly good.  The February 2010 record noted some difficulty in thinking with evidence of occasional blocking and resistance.  Dr. H. C. found the Veteran's memory to be fair to poor and the SSA evaluation indicated his memory was good.  The SSA evaluation provided specific examples to support the assessment, but Dr. H. C did not; therefore, the SAA evaluation is more probative.  Therefore, while there is some impairment suggested by the record, it is not shown to be with the degree of severity and frequency to result in a deficiency in thinking.

Regarding mood, both psychologists found the Veteran's mood to be depressed, and Dr. H. C and the VA treatment record reported a lack of motivation and interest in anything.  While these symptoms appear to be persistent and ongoing, they are not shown to affect his ability to function independently.  The private evaluation indicates the Veteran was concerned about his future physical decline and did not like to feel dependent on others.  The SSA evaluation shows he did a little cleaning and food shopping, but depended on his mother's husband to carry heavy groceries.  He also kept up with his grooming and hygiene.  Furthermore, as previously noted, the Veteran indicated that he attended college classes daily.  Thus, it does not appear his mood has a significant adverse effect on his ability to function independently.  Therefore, while his symptoms may be near constant, they are not sufficiently severe to produce a deficiency in mood.

The Board also considered the GAF scores and finds the SSA and VA records contained scores more consistent with the evidence.  In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

The SSA and VA records reflected GAF scores of 52 and 55.  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The level of social functioning described in the SSA evaluation is moderate as the Veteran appears to generally get along with others unless something is done that triggers his irritability or impatience.  There is also no evidence of a negative impact on his college classes.

In contrast, Dr. H. C's score of 43 is indicative of serious symptoms, which are not reflected in the evidence.  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The information provided in the SSA evaluation indicates the Veteran left his last job due to an injury and not depression.  He also had fair impulse control and was without any significant impairment in thinking.  He lost his patience with people at times but rarely acted out by throwing or breaking anything in anger and he did not strike others.  He did not experience ideas of reference or have phobias.  The VA treatment record, SSA evaluation, and the private evaluation indicate no current suicidal ideation.  In light of the evidence, serious symptoms are not shown.

Overall, the Board finds that the entirety of the Veteran's symptoms, both listed and non-listed, depict a level of disability that is consistent with the 50 percent rating currently in effect, resulting in occupational and social impairment with reduced reliability and productivity.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extrsaschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected depression.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The symptoms associated with the Veteran's depression and their impact on his social and occupational functioning are adequately described above.  There is nothing to suggest that there is anything unusual in his symptoms or in the degree of impairment they produce.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.


ORDER

An evaluation in excess of 50 percent for depression is denied.


REMAND

Dr. H. C opined that the Veteran could not retain and maintain occupational success due to service-connected physical and mental health disorders.  This opinion falls short of stating the Veteran is unemployable and is not adequately supported by the evidence especially with regard to the physical disabilities.  The Veteran's service-connected disabilities with compensable ratings involve the cervical spine, residuals of an Achilles tendon repair, and left shoulder, but the psychologist did not explain how these physical disabilities affected employment.

The VA medical records reflect treatment for physical disabilities, but since no treatment records have been added to the file since March 2010, the Board is unable to ascertain the potential impact these disabilities have on employment.  Therefore, additional development in the form of obtaining records and a VA examination is needed to determine whether or not the Veteran is capable of obtaining and maintaining substantial gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and non-VA healthcare providers that provided treatment for his service-connected cervical strain, residuals of Achilles tendon repair, and left shoulder disability since March 2010.  After securing the appropriate release form(s), make reasonable attempts to obtain all identified records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  Then schedule the Veteran for an appropriate VA examination to assess the impact of his service-connected disabilities (i.e., depressive disorder, cervical strain, residuals of Achilles tendon repair, and left shoulder disability) on his individual employability.  

The examining clinician should provide a detailed assessment, accompanied by supportive discussion and commentary of the degree to which these disabilities, acting singly and in combination, adversely affect the Veteran's individual employability in the context of his educational level, employment history, and vocational background.  The examiner should obtain the Veteran's employment history, but is advised that the records indicate he was previously employed in food service and clerical work.

3.  After undertaking the development above, readjudicate the remanded issue.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his attorney, and allow an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs


